Name: Council Regulation (EEC) No 762/82 of 31 March 1982 amending Regulation (EEC) No 3814/81 opening, allocating and providing for the administration of Community tariff quotas for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in MoroccO
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 82 Official Journal of the European Communities No L 87/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 762/82 of 31 March 1982 amending Regulation (EEC) No 3814/81 opening, allocating and providing for the administration of Community tariff quotas for prepared or preserved sardines falling within subheading 16.04 D of the Common Customs Tariff and originating in Morocco THE COUNCIL OF THE EUROPEAN COMMUNITIES, of 3 500 and 1 500 tonnes shall be replaced by 14 000 and 6 000 tonnes respectively. 2 . In the fifth recital '70 %' shall be replaced by ' 80 %'. 3 . In Article 1 ( 1 ) '31 March 1982' shall be replaced by '31 December 1982', and '3 500 tonnes' shall be replaced by ' 14 000 tonnes'. 4 . In Article 1 (2), ' 31 March 1982' shall be replaced by ' 31 December 1982 ' and '1 500 tonnes' shall be replaced by '6 000 tonnes '. Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, by Council Regulation (EEC) No 3814/ 81 ('), the Community opened Community tariff quotas for prepared or preserved sardines falling within subheading 16.04 D of the Cbmmon Customs Tariff and originating in Morocco ; whereas this tariff measure, which is valid until 31 March 1982, was taken pending conclusion of the exchange of letters provided for by Article 19 of the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (2) ; whereas at present there are grounds for thinking that negotiations to conclude this exchange of letters will not be completed for some time ; whereas it is consequently advisable to extend the validity of these tariff quotas and to adjust the volumes and the various dates accordingly, 5 . In Article 2 , paragraphs 2 and 3 shall be replaced by the following : '2 . A first instalment of each quota shall be shared among the Member States ; the respective shares , which subject to Article 5 shall be valid until the end of the period specified in Article 1 , shall be as follows : ( tonnes) HAS ADOPTED THIS REGULATION : Article 1 Council Regulation (EEC) No 3814/ 81 is hereby amended as follows : 1 . In the first recital '31 March 1982 ' shall be replaced by ' 31 December 1982' and the quantities Member States Article 1 ( 1 ) Article 1 (2 ) Benelux 1 092 468 Denmark 30 14 Germany 1 420 608 Greece 220 94 France 6 190 2 653 Ireland 13 5 Italy 45 20 United Kingdom 2 190 938 11 200 4 8000) OJ No L 383 , 31 . 12 . 1981 , p . 31 . O OJ No L 264 , 27 . 9 . 1978 , p . 2 . No L 87/2 Official Journal of the European Communities 1 . 4 . 82 7 . In the second paragraph of Article 6, '5 March 1982' shall be replaced by '5 October 1982'. 3 . The second instalment of each quota, that is, 2 800 and 1 200 tonnes respectively, shall constitute the reserve.' 6 . In the first and second paragraphs of Article 5 , '1 March 1982' shall be replaced by '1 October 1982', and ' 15 February 1982' shall be replaced by ' 15 September 1982'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1982 . For the Council The President P. de KEERSMAEKER